DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a second transistor which is disposed on the substrate, is separated from the first transistor and includes: a second gate electrode disposed on the first insulating layer; a second channel disposed on the second gate electrode and including an oxide semiconductor member; a second source electrode and a second drain electrode disposed on the second channel; and an external light blocking member disposed on the second source electrode and the second drain electrode and overlapping the second channel, a first electrode connected to one of the first transistor and the second transistor; a second electrode facing the first electrode; and a light emission member disposed between the first electrode and the second electrode”, in combination with the other limitations set forth in claim 1.
Claims 2-20 are dependent on claim 1.
The prior art of record alone, or in combination, fail to teach, disclose or render obvious, “an external light blocking member extending from the driving voltage line overlaps the oxide semiconductor member and is disposed on the oxide semiconductor member, and the external light blocking member is disposed below the light emission member”, in combination with the other limitations set forth in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627